Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/22 has been entered.

 EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Feng, Ma PhD Reg#:58192 on 08/22/22.

The application has been amended as follows: 

3.	Amend claims 2-4, 8, 10, 12, 13-14, 19-20 as follows:

a.	claim 2, line 2, claim 3, lines 1-2, claim 4, lines 1-2, claim 12, line 2, claim 13, line 1, claim 14, line 1, claim 19, lines 1-2 & 8-9 and claim 20, lines 10, 12, 16, 19 & 20, change “the heat dissipation fan” to –the plurality of heat dissipation fans--.
b.	claim 2, line 2-3, claim 12, lines 2-3, claim 19, line 9, claim 20, line 18 change “the temperature sensor” to –the plurality of temperature sensors—
c.	claim 8, line 2-3, claim 10, line 2-3, change “a plurality of heat dissipation openings” to –the plurality of heat dissipation openings--.
d.	claim 20, line 6-7, change “an accommodation space” to –the accommodation space--.
e.	claim 20, lines 10 & 18, change “is configured” to –are configured--.
	
Allowable Subject Matter

4.	Claims 1-4, 8-14, and 18-20 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the assembly as respectively recited in independent claims 1, 11 & 18 and at least in part, because 	independent claims 1, 11 & 18 recites the limitations: “…heat dissipation assembly received in the accommodation space and comprising: a plurality of heat dissipation fans arranged in different orientations of the processor, and a plurality of temperature sensors connected in parallel, and each of the plurality of temperature sensors being connected in series with at least one of the plurality of heat dissipation fans, to control the at least one of the plurality of heat dissipation fans connected in series with each of the plurality of temperature sensors to start or stop, wherein the temperature sensor and at least one heat dissipation fan serially connected with it are arranged in a same orientation of the processor.”. 
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 11 & 18 are believed to render said claim(s) and all claims depending therefrom (claims 2-4, 8-10, 12-14, & 19-10) allowable over the prior art references of record, taken alone or in combination. 
5.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835